Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/18/2022.  Claims 2-21 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 which recites the apparatus for adaptive envelope tracking, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to apparatus comprising: memory; and control circuitry coupled to the memory, the control circuitry configured to: determine a supply voltage value to provide as a supply voltage for a power amplifier (PA) during a transmission time slot (TS); and when the supply voltage value is less than an envelope tracking (ET) threshold, provide a control signal to instruct the PA to transmit a signal in an average power tracking (APT) mode that maintains the supply voltage at the supply voltage value during the TS.
The prior art of record, also does not teach or suggest the device as recited in claim 12 comprising: front-end circuitry; a power amplifier (PA) coupled to the front-end circuitry; and control circuitry configured to: determine a supply voltage value to provide as a supply voltage for the PA during a transmission time slot (TS); and when the supply voltage value is less than an envelope tracking (ET) threshold, provide a control signal to instruct the PA to transmit a signal via the front-end circuitry in an average power tracking (APT) mode that maintains the supply voltage at the supply voltage value during the TS.
The prior art of record, also does not teach or suggest the method as recited in claim 20 comprising: determining a supply voltage value to provide as a supply voltage for the PA during a transmission time slot (TS); when the supply voltage value is less than an envelope tracking (ET) threshold (ETT), providing a control signal to instruct the PA to transmit a signal in an average power tracking (APT) mode that maintains the supply voltage at the supply voltage value during the TS; and when the supply voltage value is higher than an envelope tracking threshold (ETT), providing a second control signal to instruct the PA to transmit a signal in an ET mode that adjusts the supply voltage relative to an amplitude-modulated signal when a target output voltage of the PA is greater than or equal to the ETT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631